Citation Nr: 1544589	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include seborrheic keratosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate gland disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of right radical hemi-colectomy, claimed as intestine cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970 and served a year of that time in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 1994 Social Security Administration (SSA) letter indicates that the Veteran had applied for SSA disability benefits.  A review of the claims file, including the electronic VA files, reveals that the SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Veteran's claims must be remanded so that the SSA records can be requested, and associated with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The RO denied the Veteran's claim for service connection for a skin disorder stating that there was no evidence of a skin disability during active duty service.  The Board notes that there is a September 1970 (in-service) dermatology report that indicates that the Veteran either had vitiligo or post inflammatory hypopigmentation of the hands.  Although no skin disorder was noted on discharge examination in December 1970, at that time the Veteran reported a skin disease that began in Vietnam in 1970.  Given the history of skin complaints during service and the Veteran's report at his March 2015 hearing of a skin disorder since soon after discharge from service, the duty to assist requires that the Veteran be provided a VA examination of the skin and that a medical opinion regarding the etiology of any current skin disorder be obtained.  

Additionally the Board notes that there are private and VA medical records that contain Spanish and require translation.  As the case is being remanded for additional development, translation of documents in the claims file should also be completed.  The Board requires that all documents in the claims file not written in English be translated at the RO prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the file.
 
2.  Ask the Veteran to provide information and completed authorization release forms for all private medical treatment for his claimed disabilities that has not already been submitted.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.

3.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claims for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Documents contained in the paper claims file have been marked with pink tabs to indicate they must be translated from Spanish.  The service treatment records contain April 1966 and June 1968 Reports of Medical History that are in Spanish.  There are also documents in the Veteran's VBMS file that are in Spanish and these documents have been identified as such.  Some of these documents are primarily written in English but contain passages in Spanish.  These above described documents, as well as any others that require translation, must be translated so that any Spanish is presented in English. 
 
5.  After the above development is completed, provide the Veteran a VA skin examination.  The claims file must be made available to and reviewed by the examiner.  The examiner should identify any skin disabilities present.  After reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has had a skin disability, including seborrheic keratosis, since December 2009, that is related to his military service.  The examiner should discuss the skin complaints during service and the post service treatment for skin disorders and provide a supporting rationale for all opinions expressed.

6.  Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If any claims remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



